DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 01/05/22 has been acknowledged.
Applicant amended a few paragraphs of the specification and submitted replacement sheets for some drawings to overcome objections to the specification and drawings presented by the Office Action mailed 10/07/21. Applicant further amended Claims 1 and 7 to overcome their rejections under 35 U.S.C. 112(b) presented by the previous Office Action and cancelled claims 14-20.

Status of Claims
Claims 1-13 are examined on merits herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Leon Radomsky on 01/11/22.
Please, amend line 6 of the Amendment to Specification filed 01/05/22 to recite: “please, delete paragraph 0016 of the instant application”.

Allowable Subject Matter
Claims 1-13 are allowed.
Reason for Allowance
The following is an Examiner’ statement of reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fails to anticipate or render obvious such combination of limitations as: “a dielectric wall structure that at least partially laterally surrounds the vertically alternating stack” and “the combination is located within the contact via region which overlies the first-tier retro-stepped dielectric material portion”, in combination with other limitations of the claim.
Re Claims 2-13: Claims 2-13 are allowed due to dependency on Claim 1.
Such combination of prior art of record as Kim et al. (US 2019/0393240) (or Baek et al., US 2019/0237477, or Kim et al., US 2019/0378855, instead of Kim) and Lu et al. (US 2019/0043879) (or Muzino et al., US 2016/0071876, or Yu et al., US 9,673,213, instead of Lu) teaches many limitations of Claim 1, except for limitations cited above. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/12/22